Citation Nr: 0812186	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  03-10 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought on 
appeal.

In September 2005, the veteran testified before the 
undersigned Veterans Law Judge of the Board, sitting in 
Montgomery, Alabama.  The hearing transcript is of record.

In February 2006, the Board remanded the appeal for further 
development to include a VA examination.

In June 2007, the Board denied entitlement to service 
connection for hepatitis C.  The veteran appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the Court issued an order 
granting a joint motion to remand, vacating the June 2007 
Board decision and remanding the matter to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Remand in December 2007, pointed out that despite 
the Board's determination that the April 2006 VA examination 
complied with its remand directives, the examiner did not 
answer the critical question posed in the February 2006 
remand, i.e., whether it was at least as likely as not that 
the appellant's hepatitis C was related to active service, 
including the 1970 diagnosis of infectious hepatitis.  It was 
also noted that the examiner failed to provide any 
explanation as to why he was unable to provide a nexus 
opinion without resorting to conjecture or speculation, as 
directed by the Board's remand.  

On remand, the Joint Motion instructed the Board to seek 
another opinion as to whether it was at least as likely as 
not that the appellant's hepatitis C is related to service, 
including the 1970 diagnosis of infectious hepatitis.  

This will also give Dr. Vankineni an opportunity to explain 
the basis for his endorsement in September 2005 of the 
prepared statement "If [the veteran] was diagnosed with 
infectious hepatitis and hospitalized [for seven weeks in 
1970] and is now diagnosed with HVC [hepatitis C virus] then 
it is as least as likely as not that he was actually 
suffering from HCV in 1970."  (Emphasis in original)  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Vankineni, provide him 
with a copy of the one-page medical 
opinion document that he signed and dated 
September 22, 2005, and ask him to explain 
the basis for his opinion, including 
whether he examined the veteran or 
reviewed any of the veteran's medical 
records and, if so, which records.

2.  Schedule the veteran for a VA 
compensation and pension examination by a 
medical doctor who is a 
gastroenterologist, infectious disease 
physician, or hepatologist.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  First, 
the examiner should determine what liver 
disease the veteran currently has, and if 
he has hepatitis, which type of hepatitis.  
The examiner should ensure that the 
diagnosis is based on appropriate tests, 
such as liver function testing and other 
serological testing. Then, for each 
current diagnosis, the examiner should 
opine whether the diagnosed current liver 
disorder is at least as likely as not (by 
a probability of 50 percent), more likely 
than not (by a probability higher than 50 
percent), or less likely than not (by a 
probability less than 50 percent) related 
to active service, including the 1970 
diagnosis of "infectious hepatitis."

The opinions expressed should be supported 
by a discussion of pertinent history, such 
as any and all applicable risk factors.  
Possible risk factors include the 
veteran's reported foot surgery as a 
teenager before entering service, and back 
surgery in 1973 due to a job injury after 
discharge, and long-term intravenous drug 
use.

If any etiology opinion or diagnosis 
cannot be given without resorting to 
conjecture or speculation, whether due to 
inconclusive clinical or laboratory 
findings or any other reason, the examiner 
should so state and explain why.

Associate with the claims file the 
examination report and any diagnostic or 
laboratory test results.

3.  Thereafter, review the entire claims 
folder and readjudicate the claim.  If the 
decision remains unfavorable, then issue 
an updated Supplemental Statement of the 
Case and give the veteran and his counsel 
an appropriate opportunity to respond.  
Then, if in order, return the appeal to 
the Board.

To help avoid future remand, the RO must ensure that all 
requested action has been accomplished (to the extent 
possible) in compliance with this REMAND.  If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



